iNCOUBT OF APPEALS
                                                                          Ot^l/ X7,ZO)£
                                          1;      t of Appeals District


          »!,                                            2015

                                                    : r TEXAS
                                                     .USK, CLERK




 letter ?r6n ^^JLJL^ S.LusK, &Ut M-y *pfe~L
     -i * J. ^j ,yY **J, *W W *<W ftf
      ^     IH/   Ot/A. - T i l , .                                           .
                      A               J




t/v



A.




  Sonttwt, frotten}           my O^- X fc*»jj ^ Perm* X ^j
      h ik> 6o-1 PletAe. \ieip me >-A ^yu/^y //a/ y0H u
      7X»nk )&a for yo«r *W, a/v^T&OD 8k« Vow .

                                                                Ar.CUulln^asl
-fo^kie-P Ocf^i Cleric)